DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose an apparatus comprising: a processor that determines a duration for a downlink (“DL”) burst; and a transmitter that transmits the DL burst having the duration, and signaling indicating a duration of the DL burst in downlink control information, wherein a size of a hybrid automatic repeat request acknowledgement (“HARQ-ACK”) codebook corresponding to the DL burst: equals the duration for a one-codeword transmission mode; or is double the duration for a two-codeword transmission mode, wherein the duration is indicated by a number of subframes within the DL burst.

In regard amended claim 9, the prior arts of record do not teach or disclose a method comprising: determining a duration for a downlink (“DL”) burst; and transmitting the DL burst having the duration, and signaling indicating a size of a hybrid automatic repeat request acknowledgement (“HARQ-ACK”) codebook corresponding to the DL burst: the size of the HARQ-ACK codebook equals a number of subframes within the DL burst for a one-codeword 

In regard amended claim 17, the prior arts of record do not teach or disclose an apparatus comprising: a receiver that receives data from a downlink (“DL”) burst, and receives signaling indicating a size of a hybrid automatic repeat request acknowledgement (“HARQ ACK”) codebook corresponding to the DL burst; and a processor that determines the size of the HARQ-ACK codebook size based on the signaling, wherein: the size of the HARQ-ACK codebook equals a number of subframes within the DL burst for a one-codeword transmission mode; or the size of the HARQ-ACK codebook is double the number of subframes within the DL burst for a two-codeword transmission mode.

In regard amended claim 28, the prior arts of record do not teach or disclose a method comprising: receiving data from a downlink (“DL”) burst, and receiving signaling indicating a duration of the DL burst in downlink control information, wherein a size of a hybrid automatic repeat request acknowledgement (“HARQ-ACK”) codebook corresponding to the DL burst; equals the duration for a one-codeword transmission mode; or is double the duration for a two-codeword transmission mode, wherein the duration is indicated by a number of subframes within the DL burst.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) US 2020/0028634 to Guan et al. discloses the bit quantities of HARQ-ACK need to be fed back for downlink subframes on different to-be-aggregated carriers are different can be supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





Date: 04/20/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476